DETAILED ACTION
1. This action is in response to the amendment filed 23 September 2020.
2. Claims 1-36 are pending and have been examined in this application. Claims 37 and 38 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
4. Applicant’s arguments and amendments have been considered.

35 U.S.C. 101
5. Applicant's arguments filed 23 September 2020 have been fully considered and they are not considered persuasive.

Applicant argues that the office failed to satisfy the first prong of the Alice test and that the invention is not directed towards an abstract idea.
The examiner respectfully disagrees. The office provides a description Which shows that this management tool can be any platform infrastructure which connects multiple users, with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision.


The applicant further argues that the application demonstrate an improvement to existing technology and is therefore not an abstract idea since the claims demonstrate an improvement to the existing technology.
The examiner respectfully disagrees. This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than tool, computer, computer keyboard, and platform infrastructure. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the directing step for the providing of inputting information is insignificant extra-solution activity as this is receiving data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application and improvement to the existing technology.

The applicant argues that the office does not have a full understanding of the basic character of the claimed subject matter. 


The applicant argues that the claim describes a way to solve the chronic and widespread shareholder and stakeholder value destruction and suboptimization and is therefore patentable.
The examiner respectfully disagrees. The invention is characterized as the inputting data for recording decisions in a real time web application like a business owner trying to run an e-commerce business with data input into a web application which is the basic function. This process is therefore a way to solve the chronic and widespread shareholder and stakeholder value destruction. However, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite limitations for organizing, analyzing, and tracking information, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea.

35 U.S.C. 103
6. Applicant's arguments filed 23 September 2020 have been fully considered and they are not considered persuasive.

The applicant argues that it would not have been obvious to one of ordinary skill in the art to combine the references Aidroos, Taylor, Simeonov, and Bilicki. 
The examiner respectfully disagrees. The reference Aidroos describes communications between business planners to capture and profile a planning and management of the business. The reference Taylor describes creating a unified experience of work that scales from individual thought processes to the building and using of a global system of commerce and business. The reference Simeonov teaches organizing electronic content such as websites for organizations like businesses. The reference Bilicki teaches utilizing a dashboard to track various metrics for an enterprise of business. These references all describe how to organize and track parts of business’s information in order to better plan the business. Therefore, it would have been obvious to one of ordinary skill in the art to combine these references.

The applicant argues that there was improper rationale for combining the references Aidroos, Taylor, Simeonov, and Bilicki.
The examiner respectfully disagrees. The reference Aidroos describes communications between business planners to capture and profile a planning and management of the business. The reference Taylor describes creating a unified experience of work that scales from individual thought processes to the building and using of a global system of commerce and business. The reference Simeonov teaches organizing electronic content such as websites for organizations like businesses. The reference Bilicki teaches utilizing a dashboard to track various metrics for an enterprise of business. These references all describe how to organize and track parts of business’s information in order to better plan the business. Therefore, there was reason to combine them together.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:




7. Claims 1-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitations and steps described in the Claims, such as the combination of Claims 1, 5, and 8 for clarity are directed at limitations for inputting data, for recording decisions, and for describing actions (Collecting Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity), for providing easy access to authenticated users (Processing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity); for inputting the data, for recording the decisions, and for describing the actions. (Collecting Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity); which include: a) financial worksheets; b) forces; c) decision tree; and d) key questions (Processing and Analyzing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity); wherein said financial worksheets of said four components of said real-time web application are for identifying and recording data; wherein said forces of said four major components of said real-time web application are for identifying, assessing, and tracking (Processing and Analyzing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity); wherein said decision tree of said four major components of said real-time web application is for leading to action and outcome; and wherein said key questions of said four major components of said real-time web application are for ensuring efficient effectiveness (Processing and Transmitting the Analyzed Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of Organizing and Tracking Information and Organizing Human Activity but for the recitation of generic computer components. That is, other than a 
This judicial exception is not integrated into a practical application. For example, the claim recites the additional elements of tool, computer, computer keyboard, platform infrastructure, applications, etc. as outline above. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the directing step for the providing of inputting information is insignificant extra-solution activity as this is receiving data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification states:
[0021] Briefly stated, another object of the embodiments of the present invention is to provide a digital strategic management tool that inputs data, records decisions, and describes actions leading to extraordinary results. Operating in an online computer with a computer keyboard, the digital strategic management tool includes a platform infrastructure, a real-time web application, and login instructions. The real-time web application is housed on line in the platform infrastructure providing easy access to authenticated users. Using the login instructions, users access the real time web application, downloading the real time web application onto the computer. Then the users use the computer keyboard to input the data, record the decisions, and describe the actions.

Which shows that this management tool can be any platform infrastructure which connects multiple users, with no detail as to how this connection is performed or what would make this non-generic, similar to that of Examiner’s laptop as above, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving step that was considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the platform infrastructure, nor the receiving step as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt of data is a well‐
Claim 14 also contains the identified abstract ideas, further limiting them such as the digital strategic management, further comprising: a) dashboards; b) historical tracking; and c) internal commenting capability (Processing/Analyzing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity); wherein the addition of said dashboards, said historical tracking, and internal commenting capability may make said digital strategic management tool work more efficiently than in its current form (Processing/Analyzing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity), which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or 
Claims 2-4, 6-7, 9-13, and 15-36 also contain the identified abstract ideas, further limiting them such as by describing further organizing steps of managing information for business strategy, which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, Claims 1-36 are ineligible.

Claim Rejections - 35 USC § 103
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. Claims 1-7, 10, 11, 13-16, 18-36 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 20130339099 to AIdroos (hereinafter referred to as “Aldroos”) in view of US patent number 20040006566 to Taylor (hereinafter referred to as “Taylor”).
(A) As per claim 1, Aldroos teaches A digital strategic management tool for using an online computer and computer keyboard for inputting data, for recording decisions, and for describing actions, comprising: a) a platform infrastructure; b) a real-time web application; c) login instructions; (Aldroos: Abstract; [0045 reciting “web-enabled online multimedia environments“, 0058 reciting “credential based access to the computer system facilitating login”, 0094 reciting “systems for business planning and strategy management… computing platforms”, 0109 reciting “a laptop computer, a personal computer, a computer server”, 0202 reciting “physical keyboard and touchpad allowing the user to enter content or select functions within one of more applications”, 0204 reciting “session layer Real Time Transport Protocol”])
wherein said real-time web application is housed on line in said platform infrastructure for providing easy access to authenticated users; (Aldroos: Abstract; [0045 reciting “web-enabled online multimedia environments“, 0058 reciting “credential based access to the computer system facilitating login”, 0094 reciting “systems for business planning and strategy management… computing platforms”, 0190 reciting “user credentials accessing the CRM”, 0204 reciting “session layer Real Time Transport Protocol”])
wherein said login instructions allow the authenticated users to access said real time web application that is downloaded onto said computer; (Aldroos: Abstract; [0045 reciting “web-enabled online multimedia environments“, 0058 reciting “credential based access to the computer system facilitating login”, 0190 reciting “user credentials accessing the CRM”, 0199 reciting “software applications for download to or access by fixed and portable electronic devices”, 0204 reciting “session layer Real Time Transport Protocol”])
and wherein said computer keyboard is for inputting the data, for recording the decisions, and for describing the actions. (Aldroos: Abstract; [0094 reciting “systems for business planning and strategy management… computing platforms”, 0109 reciting “a laptop computer, a personal computer, a computer server”, 0202 reciting “physical keyboard and touchpad allowing the user to enter content or select functions within one of more applications”])
Aldroos does not teach the following which is taught by Taylor:
…instructions… (Taylor: Abstract; [0387 reciting “further defined by the facilitators instructions”])
 teaches a digital strategic management tool and Taylor teaches instructions, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine the digital strategic management tool of Aldroos with the instructions of Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing a digital strategic management tool.
(B) As per claim 2, Aldroos teaches the digital strategic management tool, wherein said platform infrastructure includes data storage. (Aldroos: Abstract; [0094 reciting “systems for business planning and strategy management… computing platforms”, 0097 reciting “data is stored within the software system”])
(C) As per claim 3, Aldroos teaches the digital strategic management tool, wherein said platform infrastructure includes user authorization. (Aldroos: Abstract; [0094 reciting “systems for business planning and strategy management… computing platforms”, 0097 reciting “data is stored within the software system”, 0107 reciting “all electronic signatures received authorizing release of document”])
(D) As per claim 4, Aldroos teaches the digital strategic management tool, wherein said platform infrastructure includes hosting. (Aldroos: Abstract; [0094 reciting “systems for business planning and strategy management… computing platforms”, 0094 reciting “dashboard systems or components of such systems”, 0181 reciting “system may be implemented as a single server hosting”])
(E) As per claim 5, Aldroos teaches the digital strategic management tool, wherein said real-time web application is divided into four major components. (Aldroos: Abstract; [0094 reciting “systems for business planning and strategy management… computing platforms”, 0094 reciting “dashboard systems or components of such systems”, 0097 reciting “data is stored within the software system”, 0100 reciting “lists, libraries, forms, data models, and web standards” lists interpreted as the component numbers, 0107 reciting “all electronic signatures received authorizing release of document”])
Aldroos does not teach the following which is taught by Taylor:
…divided… (Taylor: Abstract; [1180 reciting “anything divided by”])
 teaches a digital strategic management tool and Taylor teaches dividing, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine the digital strategic management tool of Aldroos with the dividing of Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing a digital strategic management tool.
(F) As per claim 6, Aldroos teaches the digital strategic management tool, wherein said login instructions access said real-time web application. (Aldroos: Abstract; [0045 reciting “web-enabled online multimedia environments“, 0058 reciting “credential based access to the computer system facilitating login”, 0094 reciting “systems for business planning and strategy management… computing platforms”, 0190 reciting “user credentials accessing the CRM”, 0204 reciting “session layer Real Time Transport Protocol”])
(G) As per claim 7, Aldroos teaches the digital strategic management tool, wherein said computer has online capability. (Aldroos: Abstract; [0045 reciting “web-enabled online multimedia environments“, 0094 reciting “systems for business planning and strategy management… computing platforms”])
	(H) As per claim 10, Aldroos teaches the digital strategic management tool, wherein said finance, said strategy, organization, and operations seamlessly work at said systems level. (Aldroos: Abstract; [0045 reciting “web-enabled online multimedia environments“, 0094 reciting “systems for business planning and strategy management… computing platforms…tactics, intended benefits, intended outcomes”, 0130 reciting “engage effectively”])
	(I) As per claim 11, Aldroos teaches the digital strategic management tool, wherein said financial worksheets of said four major components of said real-time web application create a context for analysis of said forces of said four major components of said real-time web application. (Aldroos: Abstract; [0045 reciting “web-enabled online multimedia environments“, 0094 reciting “systems for 
Aldroos does not teach the following which is taught by Taylor:
…forces… (Taylor: Abstract; [1508 reciting “force”])
Aldroos teaches a digital strategic management tool and Taylor teaches forces, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine the digital strategic management tool of Aldroos with the forces of Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing a digital strategic management tool.	
(J) As per claim 13, Aldroos teaches the digital strategic management tool, wherein as said digital strategic management tool is a principle-based system, all elements are necessary. (Aldroos: Abstract; [0094 reciting “systems for business planning and strategy management… computing platforms…tactics, intended benefits, intended outcomes”, 0126 reciting “necessary to run the model(s).”, 0130 reciting “engage effectively”, 0173 reciting “results of the decision making process”])
Aldroos does not teach the following which is taught by Taylor:
…elements… (Taylor: Abstract; [0068 reciting “number of elements”])
Aldroos teaches a digital strategic management tool and Taylor teaches elements, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine the digital strategic management tool of Aldroos with elements of Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing a digital strategic management tool.
the digital strategic management tool, further comprising: * a) dashboards;  (Aldroos: Abstract; [0094 reciting “systems for business planning and strategy management… computing platforms…tactics, intended benefits, intended outcomes”])
25b) historical tracking; 
and c) internal commenting capability; (Aldroos: Abstract; [0211 reciting “markup tools including highlighters and comment boxes”])
wherein the addition of said dashboards, said historical tracking, and internal commenting capability may make said digital strategic management tool work more efficiently than in its current form. (Aldroos: Abstract; [0094 reciting “systems for business planning and strategy management… computing platforms…tactics, intended benefits, intended outcomes”, 0211 reciting “markup tools including highlighters and comment boxes”])
Aldroos does not teach the following which is taught by Taylor:
…dashboards… (Taylor: Abstract; [0795 reciting “a user interface that is graphically-oriented and has a menu-command”])
…historical tracking… (Taylor: Abstract; [1114 reciting “history of the use”])
…more efficiently… (Taylor: Abstract; [0747 reciting “more efficiently”])
Aldroos teaches a digital strategic management tool and Taylor teaches dashboards and historical tracking and increased efficiency, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine the digital strategic management tool of Aldroos with dashboards and historical tracking and increased efficiency of Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing a digital strategic management tool.
(L) As per claim 15, Aldroos teaches the digital strategic management tool, wherein because sequence, interdependence, and context are essential features of said digital strategic management tool, any omission, shuffling, interchange, or reconfiguration would rob said digital strategic management tool of science, precision, and systems-level capability that create the digital strategic management tool's unique power of supervening intelligence, turning the digital strategic management tool from a synergistic "whole" into a dysfunctional "heap." (Aldroos: Abstract; [0051 reciting “determined in dependence”, 0094 reciting “systems for business planning and strategy management… computing platforms…tactics, intended benefits, intended outcomes”, 0196 reciting “electronic devices implementing contextual”, 0211 reciting “markup tools including highlighters and comment boxes”, 0235 reciting “particular sequence of steps”])
Aldroos does not teach the following which is taught by Taylor:
…rob… (Taylor: Abstract; [00426 reciting “separate parts were physically divested”])
…intelligence… (Taylor: Abstract; [0651 reciting “relate to the issue of intelligence”])
…synergistic… (Taylor: Abstract; [0425 reciting “recognize synergy”])
Aldroos teaches a digital strategic management tool and Taylor teaches to rob/divest, intelligence and synergy, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine the digital strategic management tool of Aldroos with to rob/divest, intelligence and synergy of Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing a digital strategic management tool.
(M) As per claim 16, Aldroos teaches the digital strategic management tool, wherein said digital strategic management tool separates the wheat from the chaff in the critical business areas of finance, strategy, organization, and operations, and then puts them all together in a single, seamless, and easy-to-use digital tool enabling users to shift from a departmental/functional level of thought and action to a systems level of thought and action needed to solve problems that prevent sustainable value creation and exploit opportunities that create value, thereby achieving the invention's purpose of sustainable value creation. (Aldroos: Abstract; [0045 reciting “tracking business strategies and plans”, 0051 reciting “determined in dependence”, 0088 reciting “each task are not seen”, 0092 reciting 0094 reciting “systems for business planning and strategy management… computing platforms…tactics, intended benefits, intended outcomes”, 0102 reciting “a target could be that value augmented”, 0129 reciting “financial tracking”, 0188 reciting “internal and external stakeholders”, 0131 reciting “ creation program”, 0196 reciting “electronic devices implementing contextual”, 0215 reciting “its Board to deliver Services under its Business”, between two CEOs, 0222 reciting “has successfully applied”, 0235 reciting “particular sequence of steps”])
Aldroos does not teach the following which is taught by Taylor:
…separates the wheat from the chaff… (Taylor: Abstract; [0662 reciting “e.g., a quantity or measured value or the measurement may be subjective, e.g., “good” or “bad.”” This separation of quality is interpreted as separating wheat from chaff])
…shift… (Taylor: Abstract; [0623 reciting “shift to an information”])
…thought… (Taylor: Abstract; [0627 reciting “individual thought processes”])
Aldroos teaches a digital strategic management tool and Taylor teaches to separate good/bad, shift and thoughts, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine the digital strategic management tool of Aldroos with to separate good/bad, shift and thoughts of Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing a digital strategic management tool.
(N) As per claim 18, Aldroos teaches the digital strategic management tool, wherein said digital strategic management tool is a cloud-based system of organizational intelligence, speed, and strength proven to dramatically increase long-term shareholder and stakeholder value. (Aldroos: Abstract; [0045 reciting “tracking business strategies and plans”, 0051 reciting “determined in dependence”, 0088 reciting “each task are not seen”, 0094 reciting “systems for business planning and strategy management… computing platforms…tactics, intended benefits, intended outcomes”, 0102 
Aldroos does not teach the following which is taught by Taylor:
…intelligence, speed… (Taylor: Abstract; [0651 reciting “relate to the issue of intelligence”, 1042 reciting “this speed throughout”])
…long-term… (Taylor: Abstract; [1788 reciting “long term”])
Aldroos teaches a digital strategic management tool and Taylor teaches intelligence, speed, long term, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine the digital strategic management tool of Aldroos with intelligence, speed, long term of Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing a digital strategic management tool.
(O) As per claim 19, Aldroos teaches the digital strategic management tool, wherein said digital strategic management tool functions as an organization's nervous system, providing a new and powerful form of supervening intelligence enabling ordinary people to achieve extraordinary results they could not achieve outside these super organizations. (Aldroos: Abstract; [0045 reciting “tracking business strategies and plans…organizations to create, locate, understand, assess, compare, benchmark, provision”, 0051 reciting “determined in dependence”, 0088 reciting “each task are not seen”, 0065 reciting “fulfillment of said planned results for a business enterprise”, 0094 reciting “systems for business planning and strategy management… computing platforms…tactics, intended benefits, intended outcomes”, 0102 reciting “a target could be that value augmented”, 0188 reciting “internal and external stakeholders”, 0193 reciting “a Strong Innovation System”, 0196 reciting “electronic devices implementing 
Aldroos does not teach the following which is taught by Taylor:
…intelligence, speed… (Taylor: Abstract; [0651 reciting “relate to the issue of intelligence”, 1042 reciting “this speed throughout”])
…long-term… (Taylor: Abstract; [1788 reciting “long term”])
Aldroos teaches a digital strategic management tool and Taylor teaches intelligence, speed, and long term, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine the digital strategic management tool of Aldroos with intelligence, speed, and long term of Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing a digital strategic management tool.
(P) As per claim 20, Aldroos teaches The digital strategic management tool, wherein said digital strategic management tool integrates 26 high leverage principles, theories, and models covering the critical business areas of finance, strategy, organization, and operations, and then puts them all together in a single, seamless, easy-to-use tool whose utilization shifts companies from the departmental/functional level of thought and action to the systems level of thought and action, uniquely creating the breakthrough novelty of supervenience capital essential to fulfilling the digital strategic management tool's purpose of sustainable value creation through causally ambiguous and unobvious means, specifically the integration of 26 principles, theories, and models. (Aldroos: Abstract; [0045 reciting “tracking business strategies and plans…organizations to create, locate, understand, assess, compare, benchmark, provision”, 0051 reciting “determined in dependence”, 0088 reciting “each task are not seen”, 0065 reciting “fulfillment of said planned results for a business enterprise”, 0094 reciting “systems for business planning and strategy management… computing platforms…tactics, intended benefits, intended outcomes”, 0100 reciting “lists, libraries, forms, data 
(Q) As per claim 21, Aldroos teaches the digital strategic management tool, wherein said digital strategic management tool's supervening intelligence enables said digital strategic management tool to respond to increasing demand for change, managing all projects, processes and resources to earn more than they cost, and creating sustainable value better and faster than the competition. (Aldroos: Abstract; [0045 reciting “tracking business strategies and plans…organizations to create, locate, understand, assess, compare, benchmark, provision”, 0051 reciting “determined in dependence”, 0088 reciting “each task are not seen”, 0065 reciting “fulfillment of said planned results for a business enterprise”, 0094 reciting “systems for business planning and strategy management… computing platforms…tactics, intended benefits, intended outcomes”, 0102 reciting “a target could be that value augmented…mathematical difference between the indicator calculated since the promise and the target.” Supervening interpreted to be differences between values, 0129 reciting “financial tracking”, 0196 reciting “electronic devices implementing contextual”, 0214 reciting “presents in a simple embodiment of this aspect of the method and system providing”, 0222 reciting “has successfully applied”, 0224 reciting “all to better manage”, 0235 reciting “particular sequence of steps”])
Aldroos does not teach the following which is taught by Taylor:
…intelligence… (Taylor: Abstract; [0651 reciting “relate to the issue of intelligence”, 1042 reciting “this speed throughout”])
…faster… (Taylor: Abstract; [1237 reciting “change faster”])
 teaches a digital strategic management tool and Taylor teaches intelligence and speed, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine the digital strategic management tool of Aldroos with intelligence and speed of Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing a digital strategic management tool.
(R) As per claim 22, Aldroos teaches the digital strategic management tool, wherein said digital strategic management tool creates organizational intelligence, speed, and strength needed to beat the competition. (Aldroos: Abstract; [0094 reciting “systems for business planning and strategy management… computing platforms…tactics, intended benefits, intended outcomes”, 0126 reciting “necessary to run the model(s).”, 0130 reciting “engage effectively”, 0169 reciting “competitor analyses”, 0173 reciting “results of the decision making process” , 0193 reciting “a Strong Innovation System”])
Aldroos does not teach the following which is taught by Taylor:
…intelligence, speed… (Taylor: Abstract; [0651 reciting “relate to the issue of intelligence”, 1042 reciting “this speed throughout”])
Aldroos teaches a digital strategic management tool and Taylor teaches intelligence, speed, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine the digital strategic management tool of Aldroos with intelligence, speed, of Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing a digital strategic management tool.
 (S) As per claim 23, Aldroos teaches The digital strategic management tool, wherein said digital strategic management tool focuses management and boards on the significant few financial measures proven to create long-term value. (Aldroos: Abstract; [0094 reciting “systems for business planning and strategy management… computing platforms…tactics, intended benefits, intended outcomes”, 0102 reciting “over a period prior to a promise, a target could be that value augmented”, 0117 
(T) As per claim 24, Aldroos teaches the digital strategic management tool, wherein said digital strategic management tool provides a disciplined and comprehensive process for mission-critical decision-making and action. (Aldroos: Abstract; [0094 reciting “systems for business planning and strategy management… computing platforms…tactics, intended benefits, intended outcomes”, 0102 reciting “over a period prior to a promise, a target could be that value augmented”, 0126 reciting “necessary to run the model(s).”, 0173 reciting “results of the decision making process”])
Aldroos does not teach the following which is taught by Taylor:
…disciplined and comprehensive… (Taylor: Abstract; [0844 reciting “environment in a comprehensive way”, 1409 reciting “disciplined, scaleable approach”])
…mission-critical… (Taylor: Abstract; [0845 reciting “performing the critical functions.”])
Aldroos teaches a digital strategic management tool and Taylor teaches discipline, being comprehensive and being critical, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine the digital strategic management tool of Aldroos with discipline, being comprehensive and being critical of Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing a digital strategic management tool.
(U) As per claim 25, Aldroos teaches the digital strategic management tool, wherein said digital strategic management tool builds organizations tailored to strategy. (Aldroos: Abstract; [0094 reciting “systems for business planning and strategy management… computing platforms…tactics, intended benefits, intended outcomes”, 0173 reciting “results of the decision making process”])
(V) As per claim 26, Aldroos teaches the digital strategic management tool, wherein said digital strategic management tool seamlessly links strategy formulation, implementation, and modification. (Aldroos: Abstract; [0094 reciting “systems for business planning and strategy management… computing platforms…tactics, intended benefits, intended outcomes”, 0173 reciting “results of the decision making process”, 0209 reciting “formulating the promise”, 0224 reciting “implementing a promise”, 0234 reciting “variations and modifications of the embodiments”])
(W) As per claim 27, Aldroos teaches the digital strategic management tool, wherein said digital strategic management tool converts winning plans into actionable levels of work. (Aldroos: Abstract; [0094 reciting “systems for business planning and strategy management… computing platforms…tactics, intended benefits, intended outcomes”, 0173 reciting “results of the decision making process”, 0209 reciting “formulating the promise”, 0224 reciting “implementing a promise”])
Aldroos does not teach the following which is taught by Taylor:
…winning… (Taylor: Abstract; [0643 reciting “that “structure wins””])
Aldroos teaches a digital strategic management tool and Taylor teaches winning it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine the digital strategic management tool of Aldroos with winning of Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing a digital strategic management tool.
(X) As per claim 28, Aldroos teaches The digital strategic management tool, wherein said digital strategic management tool monitors and controls business operations for optimal performance. (Aldroos: Abstract; [0094 reciting “systems for business planning and strategy management… computing platforms…tactics, intended benefits, intended outcomes”, 0127 reciting “indicator value monitoring methods”, 0129 reciting “enterprises relating to best practices”, 0173 reciting “results of the decision making process”, 0209 reciting “formulating the promise”, 0224 reciting “implementing a promise”])
Aldroos does not teach the following which is taught by Taylor:
…optimal… (Taylor: Abstract; [0703 reciting “optimizing a collaborative”])
 teaches a digital strategic management tool and Taylor teaches optimization it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine the digital strategic management tool of Aldroos with optimization of Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing a digital strategic management tool.
(Y) As per claim 29, Aldroos teaches the digital strategic management tool, wherein said digital strategic management tool prevents non-value-added projects, processes, and resources that destroy value. (Aldroos: Abstract; [0094 reciting “systems for business planning and strategy management… computing platforms…tactics, intended benefits, intended outcomes”, 0127 reciting “indicator value monitoring methods”, 0173 reciting “results of the decision making process”, 0209 reciting “formulating the promise”, 0224 reciting “implementing a promise”])
Aldroos does not teach the following which is taught by Taylor:
…non-value-added… (Taylor: Abstract; [1805 reciting “leads to ineffective systems”])
…destroy… (Taylor: Abstract; [0871 reciting “can actually damage the economic system”])
Aldroos teaches a digital strategic management tool and Taylor teaches inefficiency and damaging it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine the digital strategic management tool of Aldroos with inefficiency and damaging of Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing a digital strategic management tool.
(Z) As per claim 30, Aldroos teaches the digital strategic management tool, wherein said digital strategic management tool provides the organization as a user's most powerful and enduring competitive advantage. (Aldroos: Abstract; [0094 reciting “systems for business planning and strategy management… computing platforms…tactics, intended benefits, intended outcomes”, 0169 reciting “purpose of identifying gaps (e.g. competitor analyses) in businesses, programs”])
does not teach the following which is taught by Taylor:
…powerful… (Taylor: Abstract; [1108 reciting “an idea can be so powerful”])
Aldroos teaches a digital strategic management tool and Taylor teaches power it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine the digital strategic management tool of Aldroos with power of Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing a digital strategic management tool.
(AA) As per claim 31, Aldroos teaches the digital strategic management tool, wherein said digital strategic management tool provides a highly effective board and C-suite collaboration. (Aldroos: Abstract; [0094 reciting “systems for business planning and strategy management… computing platforms…tactics, intended benefits, intended outcomes”, 0215 reciting “its Board to deliver Services under its Business”, between two CEOs})
(BB) As per claim 32, Aldroos teaches the digital strategic management tool, wherein said digital strategic management tool provides enhanced value-adding opportunities for boards and investors to interact with the CEO and management. (Aldroos: Abstract; [0094 reciting “systems for business planning and strategy management… computing platforms…tactics, intended benefits, intended outcomes”, 0102 reciting “value augmented”, 0215 reciting “its Board to deliver Services under its Business”, 0211 reciting “between two CEOs”, 0216 reciting “roles (worker, investor, citizen, system user) of a person who is party to various promises”})
(CC) As per claim 33, Aldroos teaches the digital strategic management tool, wherein said digital strategic management tool provides long-term value-creation. (Aldroos: Abstract; [0094 reciting “systems for business planning and strategy management… computing platforms…tactics, intended benefits, intended outcomes”, 0102 reciting “value augmented”])
Aldroos does not teach the following which is taught by Taylor:
…long-term… (Taylor: Abstract; [1788 reciting “long term”])
 teaches a digital strategic management tool and Taylor teaches long term, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine the digital strategic management tool of Aldroos with long term of Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing a digital strategic management tool.
(DD) As per claim 34, Aldroos teaches the digital strategic management tool, wherein said digital strategic management tool provides operating income above the cost of capital. (Aldroos: Abstract; [0094 reciting “systems for business planning and strategy management… computing platforms…tactics, intended benefits, intended outcomes”, 0102 reciting “one or more indicator values over”, 0181 reciting “example for an enterprise operating”])
Aldroos does not teach the following which is taught by Taylor:
…income… (Taylor: Abstract; [1542 reciting “earnings”])
…capital… (Taylor: Abstract; [1569 reciting “capital financing”])
Aldroos teaches a digital strategic management tool and Taylor teaches income and capital, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine the digital strategic management tool of Aldroos with income and capital of Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing a digital strategic management tool.
(EE) As per claim 35, Aldroos teaches the digital strategic management tool, wherein said digital strategic management tool provides positive free cash flow. (Aldroos: Abstract; [0088 reciting “planned cash flows”, 0094 reciting “systems for business planning and strategy management… computing platforms…tactics, intended benefits, intended outcomes”])
Aldroos does not teach the following which is taught by Taylor:
…positive… (Taylor: Abstract; [0529 reciting “positive synergy”])
 teaches a digital strategic management tool and Taylor teaches being positive, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine the digital strategic management tool of Aldroos with being positive of Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing a digital strategic management tool.
(FF) As per claim 36, Aldroos teaches the digital strategic management tool, wherein said digital strategic management tool provides all projects, processes, and resources earning more than they cost and enabling strategy while preventing the design of non-value added work. (Aldroos: Abstract; [0088 reciting “planned cash flows”, 0094 reciting “systems for business planning and strategy management… computing platforms…tactics, intended benefits, intended outcomes”, 0102 reciting “one or more indicator values over”, 0169 reciting “purpose of identifying gaps (e.g. competitor analyses) in businesses, programs”, 0181 reciting “example for an enterprise operating”])
Aldroos does not teach the following which is taught by Taylor:
…non-value-added… (Taylor: Abstract; [1805 reciting “leads to ineffective systems”])
Aldroos teaches a digital strategic management tool and Taylor teaches inefficiency it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine the digital strategic management tool of Aldroos with inefficiency of Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing a digital strategic management tool.
10. Claims 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 20130339099 to Aldroos (hereinafter referred to as “Aldroos”) in view of US patent number 20040006566 to Taylor (hereinafter referred to as “Taylor”) in further view of US patent number 20110061013 to Bilicki (hereinafter referred to as “Bilicki”)
the digital strategic management tool, wherein said four major components of said real-time web application include: a) financial worksheets; (Aldroos: Abstract; [0100 reciting “lists, libraries, forms, data models, and web standards” lists interpreted as the component numbers, 0129 reciting “financial tracking”, 0231 reciting “between the components”])
b) forces; 
c) decision tree; 
and d) key questions; (Aldroos: Abstract; [0130 reciting “questions arise”])
wherein said financial worksheets of said four components of said real-time web application are for identifying and recording data; (Aldroos: Abstract; [0100 reciting “lists, libraries, forms, data models, and web standards” lists interpreted as the component numbers, 0129 reciting “financial tracking”, 0231 reciting “between the components”, 0202 reciting “allowing the user to enter content or select functions within one of more applications”])
wherein said forces of said four major components of said real-time web application are for identifying, assessing, and tracking; (Aldroos: Abstract; [0045 reciting “understand, assess, compare, benchmark, provision, customize, maintain”, 0100 reciting “lists, libraries, forms, data models, and web standards” lists interpreted as the component numbers, 0129 reciting “financial tracking”, 0231 reciting “between the components”])
wherein said decision tree of said four major components of said real-time web application is for leading to action and outcome; (Aldroos: Abstract; [0045 reciting “web-enabled online multimedia environments“, 0094 reciting “systems for business planning and strategy management… computing platforms…tactics, intended benefits, intended outcomes”, 0100 reciting “lists, libraries, forms, data models, and web standards” lists interpreted as the component numbers])
and wherein said key questions of said four major components of said real-time web application are for ensuring efficient effectiveness. (Aldroos: Abstract; [0045 reciting “web-enabled online multimedia environments“, 0094 reciting “systems for business planning and strategy 
Aldroos does not teach the following which is taught by Taylor:
…forces… (Taylor: Abstract; [1508 reciting “force”])
Aldroos teaches a digital strategic management tool and Taylor teaches forces, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine the digital strategic management tool of Aldroos with the forces of Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing a digital strategic management tool.
Aldroos in view of Taylor does not teach the following which is taught by Bilicki:
…decision tree… (Bilicki: Abstract; [0071 reciting “decision trees”])
Aldroos in view of Taylor teaches a digital strategic management tool with forces and Bilicki teaches decision trees, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine the digital strategic management tool with forces of Aldroos in view of Taylor with the decision trees of Bilicki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing a digital strategic management tool.
 (B) As per claim 9, Aldroos teaches the digital strategic management tool, wherein said financial worksheets, forces, and decision tree components of the real-time web application function as a supplier-customer chain across a sequentially correct flow of input- process-output, each component building on the other, collectively producing 24 principle-based analysis embedded in a system of decisions and actions uniquely designed to ensure the success of the whole. (Aldroos: Abstract; [0045 reciting “web-enabled online multimedia environments“, 0094 reciting “systems for 
Aldroos does not teach the following which is taught by Taylor:
…forces… (Taylor: Abstract; [1508 reciting “force”])
…supplier… (Taylor: Abstract; 0343 reciting “vendors and suppliers”])
…success… (Taylor: Abstract; 0376 reciting “secure success”])
Aldroos teaches a digital strategic management tool and Taylor teaches forces, suppliers and success, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine the digital strategic management tool of Aldroos with the forces, suppliers and success of Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing a digital strategic management tool.
Aldroos in view of Taylor does not teach the following which is taught by Bilicki:
…decision tree… (Bilicki: Abstract; [0071 reciting “decision trees”])
Aldroos in view of Taylor teaches a digital strategic management tool with forces, supplies, and success and Bilicki teaches decision trees, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine the digital strategic management tool with forces, supplies, and success of Aldroos in view of Taylor with the decision trees of Bilicki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing a digital strategic management tool.
(C) As per claim 12, Aldroos teaches the digital strategic management tool, wherein both said financial worksheets of said four major components of said real-time web application and said forces of said four major components of said real-time web application are embedded into said decision tree of said four major components of said real-time web application so as to form decisions, with said decisions then transformed into actions; (Aldroos: Abstract; [0045 reciting “web-enabled online multimedia environments“, 0094 reciting “systems for business planning and strategy management… computing platforms…tactics, intended benefits, intended outcomes”, 0100 reciting “lists, libraries, forms, data models, and web standards” lists interpreted as the component numbers, 0128 reciting “customer call centre operation”, 0130 reciting “engage effectively”, 0173 reciting “results of the decision making process”, 0198 reciting “communications standards”, 0201 reciting “functional diagram of a system”, 0212 reciting “The unique mapping”])
and wherein said key questions of said four major components of said real-time web application are a source of principle-based knowledge, intelligence, and inquiry to further support the efficient effectiveness of the other three major components of said real-time web application and the resulting success formula for producing sustainable value creation. (Aldroos: Abstract; [0045 reciting “web-enabled online multimedia environments“, 0094 reciting “systems for business planning and strategy management… computing platforms…tactics, intended benefits, intended outcomes”, 0102 reciting “value augmented”, 0100 reciting “lists, libraries, forms, data models, and web standards” lists interpreted as the component numbers, 0128 reciting “customer call centre operation…based upon the success”, 0130 reciting “engage effectively…questions arise as to interpretation/meaning”, 0173 reciting “results of the decision making process”, 0209 reciting “formulating the promise itself”])
Aldroos does not teach the following which is taught by Taylor:
…forces… (Taylor: Abstract; [1508 reciting “force”])
…intelligence… (Taylor: Abstract; [0651 reciting “relate to the issue of intelligence”])
Aldroos teaches a digital strategic management tool and Taylor teaches forces and intelligence, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine the digital strategic management tool of Aldroos with the forces and intelligence of Taylor since the claimed invention is merely a combination of old elements, and 
Aldroos in view of Taylor does not teach the following which is taught by Bilicki:
…decision tree… (Bilicki: Abstract; [0071 reciting “decision trees”])
Aldroos in view of Taylor teaches a digital strategic management tool with forces and intelligence and Bilicki teaches decision trees, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine the digital strategic management tool with forces and intelligence of Aldroos in view of Taylor with the decision trees of Bilicki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing a digital strategic management tool.
11. Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US patent number 20130339099 to Aldroos (hereinafter referred to as “Aldroos”) in view of US patent number 20040006566 to Taylor (hereinafter referred to as “Taylor”) in further view of US patent number 20150220492 to Simeonov (hereinafter referred to as “Simeonov”)
(A) As per claim 17, Aldroos teaches the digital strategic management tool, wherein said digital strategic management tool is a responsive and real-time Angular JS application with a high degree of usability to accommodate a corporate leader user profile, and provides a process loop of observe, orient, decide, and act focused on a seamless workflow from finance to strategy, organization, and operations, serving 26as a success formula providing an efficiently effective approach for optimizing sustainable value creation for employees, customers, shareholders, and all other stakeholders, ensuring all projects, processes, and resources earn more than they cost and enable winning strategies, while also ensuring the absence of value destroying projects, processes, and resources. (Aldroos: Abstract; [0045 reciting “tracking business strategies and plans”, 0051 reciting “determined in dependence”, 0088 reciting “each task are not seen”, 0094 reciting “systems for business 
Aldroos does not teach the following which is taught by Taylor:
…optimizing… (Taylor: Abstract; [0667 reciting “methods for optimizing interaction”])
…winning… (Taylor: Abstract; [0643 reciting “that “structure wins””])
…destroying… (Taylor: Abstract; [0815 reciting “utilization and damage”])
Aldroos teaches a digital strategic management tool and Taylor teaches winning, destroying, and optimizing, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine the digital strategic management tool of Aldroos with winning, destroying, and optimizing of Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing a digital strategic management tool.
Aldroos in view of Taylor does not teach the following which is taught by Simeonov:
…Angular JS… (Simeonov: Abstract; [0083 reciting “Angular.js”])
Aldroos in view of Taylor teaches a digital strategic management tool with optimization, winning, and destroying and Simeonov teaches Angular JS, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine the digital strategic management tool with optimization, winning, and destroying of Aldroos in view of Taylor with the Angular JS of Simeonov since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing a digital strategic management tool.


Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150200967 A1
Information Infrastructure Management Tools With Variable and Configurable Filters and Segmental Data Stores
Redlich; Ron M. et al.
US 20120259722 A1
INCREASED VISIBILITY DURING ORDER MANAGEMENT IN A NETWORK-BASED SUPPLY CHAIN ENVIRONMENT
MIKURAK; Michael G.
US 20150111591 A1
MULTIFACTORIAL OPTIMIZATION SYSTEM AND METHOD
Hoffberg; Steven M.
US 20140310243 A1
Heart beacon cycle
McGee; Steven James et al.
US 20120089410 A1
SYSTEM, METHOD AND ARTICLE OF MANUFACTURE FOR ENHANCED VISIBILITY DURING INSTALLATION MANAGEMENT IN A NETWORK- BASED SUPPLY CHAIN ENVIRONMENT
Mikurak; Michael G.
US 20110251868 A1
TECHNOLOGY SHARING DURING DEMAND AND SUPPLY PLANNING IN A NETWORK-BASED SUPPLY CHAIN ENVIRONMENT
Mikurak; Michael G.
US 20100250497 A1
Electromagnetic pulse (EMP) hardened information infrastructure with extractor, cloud dispersal, secure storage, content analysis and classification and method therefor
Redlich; Ron M. et al.
US 20100235285 A1
GAME THEORETIC PRIORITIZATION SYSTEM AND METHOD
Hoffberg; Steven M.
US 20100010968 A1
System and method to identify, classify and monetize information as an intangible asset and a production model based thereon
Redlich; Ron M. et al.



9. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY-MING WANG/Examiner, Art Unit 3683  
 3/25/2020 

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683